Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 10, 2014

                                     No. 04-14-00397-CV

                                 INTEREST OF S.D.A., et al,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013EM506191
                         Honorable Eric Rodriguez, Judge Presiding



                                        ORDER
Sitting:      Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Rebeca C. Martinez, Justice

       On November 25, 2014, we issued an order setting this appeal for submission on briefs.
Upon further examination of the briefs and the record, we conclude our prior order setting this
appeal for submission was premature and should be withdrawn.

       This is an appeal from an order in a suit affecting the parent-child relationship filed by
the Attorney General of Texas. The appellant is Sam Marlon Alvarez. The appellees are the
Attorney General of Texas and Dulce Reynoso Alvarez. The trial court’s order includes a finding
pursuant to section 105.006(c) of the Texas Family Code and restricts the disclosure of Ms.
Alvarez’s address and other identifying information. See TEX. FAM. CODE ANN. §105.006(c)
(West 2014). The Clerk of this Court was never provided with an address for Ms. Alvarez. As a
consequence, no correspondence concerning this appeal has been sent to Ms. Alvarez.

        Appellant’s brief has been filed. The Attorney General of Texas has declined to file a
brief. For obvious reasons, Ms. Alvarez has not filed a brief in this appeal.

       The Attorney General of Texas has recently taken steps to inform Ms. Alvarez of the
existence of this appeal and to provide her with information about how to contact the Clerk of
this Court for more information concerning this appeal.

     In light of the fact that Ms. Alvarez has not been given an opportunity to file a brief, our
November 25, 2014 order setting this appeal for submission on January 7, 2015, is
WITHDRAWN pending further order of this Court.
                                             PER CURIAM

Attested to: _____________________________
               Keith E. Hottle
               Clerk of Court